Title: From Benjamin Franklin to William Strahan, 19 December 1763
From: Franklin, Benjamin
To: Strahan, William



Dear Straney
Philada. Dec. 19. 1763.
I have before me your Favours of July 16, and Augt. 18. which is the latest. It vexes me excessively to see that Parker and Mecom are so much in Arrear with you. What is due from Parker is safe, and will be paid, I think with Interest; for he is a Man as honest as he is industrious and frugal, and has withal some Estate: his Backwardness has been owing to his bad Partners only, of whom he is now nearly quit. But as to Mecom, he seems so dejected and spiritless, that I fear little will be got of him. He has dropt his Paper, on which he built his last Hopes. I doubt I shall lose £200 by him myself, but am taking Steps to save what I can for you; of which more fully in my next.
Now I am return’d from my long Journeys which have consum’d the whole Summer, I shall apply myself to such a Settlement of all my Affairs, as will enable me to do what your Friendship so warmly urges. I have a great Opinion of your Wisdom (Madeira apart;) and am apt enough to think that what you seem so clear in, and are so earnest about, must be right. Tho’ I own, that I sometimes suspect, my Love to England and my Friends there seduces me a little, and makes my own middling Reasons for going over; appear very good ones. We shall see in a little Time how Things will turn out.
Blessings on your Heart for the Feast of Politicks you gave me in your last. I could by no other means have obtain’d so clear a View of the present State of your public Affairs as by your Letter. Most of your Observations appear to me extreamly judicious, strikingly clear and true. I only differ from you in some of the melancholly Apprehensions you express concerning Consequences; and to comfort you (at the same time flattering my own Vanity,) let me remind you, that I have sometimes been in the right in such Cases, when you happen’d to be in the wrong; as I can prove upon you out of this very Letter of yours. Call to mind your former Fears for the King of Prussia, and remember my telling you that the Man’s Abilities were more than equal to all the Force of his Enemies, and that he would finally extricate himself, and triumph. This, by the Account you give me from Major Beckwith, is fully verified. You now fear for our virtuous young King, that the Faction forming will overpower him, and render his Reign uncomfortable. On the contrary, I am of Opinion, that his Virtue, and the Consciousness of his sincere Intentions to make his People happy, will give him Firmness and Steadiness in his Measures, and in the Support of the honest Friends he has chosen to serve him; and when that Firmness is fully perceiv’d, Faction will dissolve and be dissipated like a Morning Fog before the rising Sun, leaving the rest of the Day clear, with a Sky serene and cloudless. Such, after a few of the first Years, will be the future Course of his Majesty’s Reign, which I predict will be happy and truly glorious. Your Fears for the Nation too, appear to me as little founded. A new War I cannot yet see Reason to apprehend. The Peace I think will long continue, and your Nation be as happy as they deserve to be, that is, as happy as their moderate Share of Virtue will allow them to be: Happier than that, no outward Circumstances can make a Nation any more than a private Man. And as to their Quantity of Virtue, I think it bids fair for Increasing; if the old Saying be true, as it certainly is,

Ad Exemplum Regis, &c.
My Love to Mrs. Strahan and your Children in which my Wife and Daughter join with Your ever affectionate Friend
B Franklin


[Written in:] First under London P.S. Extract of a Letter from Philadelphia dated Decr. 19.
P.S. The western Indians about Fort Detroit now sue for Peace, having lost a great Number of their best Warriors in their vain Attempt to reduce that Fortress; and being at length assur’d by a Belt from the French Commander in the Ilinois Country, that a Peace is concluded between England and France, that he must evacuate the Country and deliver up his Forts, and can no longer supply or support them. It is thought this will draw on a general. Peace. I am only afraid it will be concluded before these Barbarians have sufficiently smarted for their perfidious breaking the last.
The Governor of Detroit, Major Gladwin, has granted them a Cessation of Arms, till the General’s Pleasure is known.
Mr Strahan

